PER CURIAM.
The tenant sued the landlord for an injury occasioned by a rotted bannister. Final summary judgment was entered for defendant. Although the landlord had made a covenant for general repairs, it conclusively appeared from the pleadings and depositions on file together with the affidavits that neither the landlord nor the tenant had knowledge of the latent defect. The judgment is affirmed upon authority of the rule set forth in Butler v. Maney, 146 Fla. 33, 200 So. 226; Sampson v. Stanley Corp., Fla.1954, 75 So.2d 186; cf. Propper v. Kesner, Fla.1958, 104 So.2d 1.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.